Citation Nr: 0944307	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-39 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
service-connected degenerative disc disease of the lumbar 
spine, currently evaluated 20 percent disabling.

2.  Entitlement to service connection for radiculopathy, 
claimed as a bilateral hip disability, to include as 
secondary to service-connected degenerative disc disease of 
the lumbar spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk

INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1978 to July 1981.     

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Procedural history

In the June 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
assigning a 20 percent disability rating effective October 7, 
2005.  The June 2006 rating decision also denied the 
Veteran's claim of entitlement to service connection for a 
bilateral hip disability  
The Veteran perfected his appeal by the timely filing of a 
substantive appeal (VA Form 9) in December 2006.   

Clarification of issue on appeal

Additionally, the Veteran initially claimed entitlement to 
service connection for a bilateral hip disability.  A 
November 2009 informal hearing presentation characterized 
this claim as entitlement to service connection for 
radiculopathy, claimed as a bilateral hip disability.  The 
Board agrees with that characterization.

Other matter

As stated above, in the June 2006 rating decision, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine, assigning a 20 percent disability rating 
effective October 7, 2005, the date the Veteran's claim was 
received by the RO.  The Veteran's claims folder reveals a 
letter from the RO dated September 2005 which indicates that 
the RO accepted a letter from the Veteran's Congressman dated 
August 2005 as an informal claim for benefits.  
The Congressman's letter was received by the RO on August 24, 
2005.  No effective date claim has been raised by the 
Veteran.  However, the RO's attention is directed to this 
matter.
  

FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease 
of the lumbar spine is currently manifested by muscle spasms 
and reversed lordosis.

2.  The competent medical evidence does not indicate that the 
Veteran experiences incapacitating episodes requiring bed 
rest within the last 12 months prescribed by a physician and 
treated by a physician due to his degenerative disc disease 
of the lumbar spine. 

3.  The evidence does not show that the Veteran's service-
connected degenerative disc disease of the lumbar spine is so 
exceptional or unusual that referral for extraschedular 
consideration by a designated authority is required.

4.  The competent medical evidence of record does not support 
a finding that the Veteran has a current diagnosis of a 
neurological disorder or a bilateral hip disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the service-
connected degenerative disc disease of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

2.  Application of extraschedular provisions for the service-
connected degenerative disc disease of the lumbar spine is 
not warranted.  38 C.F.R. § 3.321(b) (2009).

3.  Radiculopathy and/or a bilateral hip disability were not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

4.  Radiculopathy and a bilateral hip disability are not 
proximately due to, nor are the result of, the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  38 C.F.R. § 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial 
disability rating for his service-connected degenerative disc 
disease of the lumbar spine; and service connection for 
radiculopathy, claimed as a bilateral hip disability, on both 
a direct and secondary basis.

In the interest of clarity, the Board will discuss certain 
preliminary matters. The issues on appeal will then be 
analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 
1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of this 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to appellant describing evidence potentially helpful 
to the appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated February 2006.  The VCAA 
letter indicated that in order for service connection to be 
granted, there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service 
causing the injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  The Veteran was notified of the 
requirements for secondary service connection in a VCAA 
letter from the RO dated August 2006.

With regard to the issue of entitlement to secondary service 
connection, the Board recognizes that, according to Pelegrini 
v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA 
notice must "precede an initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service connection 
claim."  Here, complete VCAA notice was not provided until 
August 2006, two months after the June 2006 rating decision 
that is the subject of this appeal.  Crucially, the Veteran's 
claim was readjudicated in the November 2006 statement of the 
case (SOC), after he was provided with the opportunity to 
submit additional evidence and argument in support of his 
claim and to respond to VCAA notice.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
February 2006 VCAA letter.  Specifically, the letter stated 
that VA would assist the Veteran in obtaining relevant 
records from any Federal agency, including those from the 
military, VA Medical centers, and the Social Security 
Administration.  The Veteran was also advised in the letter 
that a VA examination would be scheduled if necessary to make 
a decision on his claims.  With respect to private treatment 
records, the VCAA letter informed the Veteran that VA would 
make reasonable efforts to request such records.

The February 2006 letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The February 2006 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply to all five elements of each claim.

Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
above-referenced August 2006 VCAA letter, which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations, and statements from 
employers as to job performance and time lost due to service-
connected disabilities.

With respect to effective date, the letter instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims:  when the claims 
were received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The letter also advised the Veteran of examples 
of evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted, and reports of treatment while 
attending training in the Guard or Reserve.

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice since, as indicated above, the Veteran's 
claims were readjudicated in the November 2006 statement of 
the case (SOC), following the issuance of the August 2006 
letter.  

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) [holding that for an 
increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance in a 
letter from the VA Office of the General Counsel and a VA 
Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 
2008), the Board finds that the Vazquez-Flores decision does 
not apply to the present case.  According to VA Office of 
General Counsel, because this matter concerns an appeal from 
an initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103 as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F. 3d. 1270 (Fed. Cir. 2009).

In short, the record indicates the Veteran received 
appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claims and there is no 
reasonable possibility that further assistance would aid in 
substantiating these claims.  The evidence of record includes 
the Veteran's service treatment records, the Veteran's 
statements, as well as VA and private medical treatment 
records.  

Additionally, the Veteran was afforded VA examinations in May 
2006 and November 2007.  The VA examination reports reflect 
that the examiners interviewed and examined the Veteran, 
reviewed his past medical history, reviewed his claims 
folder, documented his current medical conditions, and 
rendered appropriate diagnoses consistent with the remainder 
of the evidence of record.  
The Board therefore concludes that the VA examination reports 
are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 
(2009); see also Barr v.  Nicholson,        21 Vet. App. 303, 
312 (2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the law and that no further action pursuant to 
the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has retained the services of a representative.  In his 
December 2006 substantive appeal [VA Form 9], he declined the 
option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to an increased initial disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated 20 percent disabling.

Relevant law and regulations

Disability ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  See 38 C.F.R. § 4.10 
(2009).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  See 38 C.F.R. § 4.40 (2009).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  See 38 C.F.R. § 4.45 (2009).

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 [intervertebral disc syndrome].  

The evidence of record indicates that the Veteran has been 
diagnosed with degenerative disc disease with intermittent 
features of radiculopathy to the lower right extremity and 
central disc herniation.  See the May 2006 VA examination 
report.  Based on reported neurological symptomatology, and 
consistent with Diagnostic Code 5243, the Board will rate the 
Veteran under both the General Rating Formula for Diseases 
and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome.   

Specific schedular criteria

(i.) General Rating Formula for Diseases and Injuries of the 
Spine

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine provides that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine. 

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or, 
muscle spasms or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine grater than 120 degrees but not greater 
than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

(ii.)  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

A 60 percent rating is warranted with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.

A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.

A 10 percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.

Note (1): For purposes of evaluating under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest and prescribed by a physician and treatment 
by a physician.


Analysis

Schedular rating 

(i.)  General Rating Formula for Diseases and Injuries of the 
Spine 

The Veteran's lumbar spine disability is currently evaluated 
20 percent disabling.  To warrant a 40 percent disability 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine, the Veteran must show forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  These criteria 
are disjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; Cf. Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]. 

At the May 2006 VA examination, the examiner reported forward 
flexion of the lumbar spine at 68 degrees and backward 
extension at 19 degrees with repeated measurements unchanged; 
left and right lateral lumbar spinal flexion at 13 and 22 
degrees, respectively, with repeated measurements unchanged; 
and left and right lumbar spinal rotations at 25 and 27 
degrees, respectively, with repeated measurements unchanged.  
See May 2006 VA examination report.  These measurements do 
not come close to the limitation required to warrant a 40 
percent disability rating [specifically, forward flexion of 
the thoracolumbar spine not greater than 30 degrees].    

AVA physical examination of the Veteran's lumbar spine dated 
January 2006 indicated forward flexion of the lumbar spine up 
20 degrees.  However, the January 2006 VA treatment record 
indicates "pain psychology".  Similarly, a November 2007 VA 
examiner reported forward flexion of the lumbosacral spine at 
5 degrees, back extension at 3 degrees, both right and left 
lateral flexion at 3 degrees, and both right and left 
rotations at 10 degrees.  However, the VA examiner disputed 
the accuracy of these results based on the effort displayed 
by the Veteran in performing these exercises.  Specifically, 
the VA examiner noted with respect to the Veteran's forward 
flexion that the Veteran "had already moved his back more 
than that when he was sitting on the chair."  With regard to 
the other exercises, the VA examiner noted that "the 
[V]eteran is not noticed to making any effort to go through 
the range of motion.  In this situation, repetitive movements 
of the back cannot be evaluated."  The examiner further 
reported that "the [V]eteran is sitting comfortably in his 
chair and has no expression of pain on his face," and there 
was no objective evidence of painful motion, spasm, weakness, 
or tenderness during the examination of his lumbar spine.  

In short, there is strong evidence that at times the Veteran 
has voluntarily limited his spinal motion during medical 
evaluations thereof.   Based on the reports of the VA 
examiners, the Board finds the January 2006 and November 2007 
range of motion testing to be of no probative value.   The 
competent medical evidence of record demonstrates that the 
Veteran is capable of a forward flexion up to 68 degrees.    

With respect to favorable ankylosis of the entire 
thoracolumbar spine, the objective medical evidence of record 
is pertinently absent any indication that ankylosis exists.  
"Ankylosis" is immobility and consolidation of a joint due 
to a disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Medicine at 68 (4th Ed. 1987)].  The May 2006 VA examiner 
reported no stiffness in the Veteran's lumbar spine.  
Further, as discussed above, the medical evidence of record 
indicates that the Veteran has demonstrated forward flexion 
of the lumbar spine up to 68 degrees.    

Therefore, the Veteran's service-connected degenerative disc 
disease of the lumbar spine does not warrant an increased 
disability rating under the General Rating Formula for 
Disease and Injury of the Spine.  



(ii.)  Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes

To warrant a 40 percent rating under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, the evidence must show that the Veteran has 
experienced incapacitating episodes having a total duration 
of at least 
4 weeks but less than 6 weeks during the past 12 months.  
Further, as noted in the schedular criteria, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The Veteran reported to the May 2006 VA examiner that he 
experiences flare-ups where the pain from his back radiates 
across his thighs.  See May 2006 VA examination report.  
However, the medical evidence does not indicate, and the 
Veteran does not contend, that he has been prescribed bed 
rest by a physician based on incapacitating episodes.  

Therefore, the Veteran's service-connected lumbosacral spine 
disability does not warrant an increased disability rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  

DeLuca consideration

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. § 4.40 and 4.45 
(2009).  See DeLuca, supra.

The Board recognizes the Veteran's complaints of functional 
loss as a result of his degenerative disc disease of the 
lumbar spine, notably his difficulty with performing daily 
activities and his use of a wheelchair or walker.  See 
November 2007 VA examination report; see also VA treatment 
record dated January 2006.  However, the competent, 
objective, medical evidence of record does not in fact 
indicate any significant functional loss.  Specifically, Dr. 
R.J.C. reported that the Veteran "ambulates normally" and 
attributed the Veteran's complaints to "psychosocial 
magnification" and noted his prior substance abuse.  See a 
private treatment record dated September 2006.  

Further, during the most recent VA examination in November 
2007, the VA examiner specifically reported no objective 
evidence of painful motion, spasm, weakness, or tenderness in 
the Veteran's lumbar spine.  

Based on this record, which again is strongly suggestive of 
exaggeration of symptoms by the Veteran, the Board is unable 
to identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. § 4.40 and 4.45.  
The current 20 percent rating adequately compensates the 
Veteran for any functional impairment attributable to his 
degenerative disc disease of the lumbar spine.  See 38 C.F.R. 
§§ 4.41, 4.10 (2009).  

Esteban consideration

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 
38 C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 
38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. 
App. 225 (1993).

Note (1) under the General Rating Formula for Diseases and 
Injuries of the Spine directs evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  See also Bierman v. Brown, 6 
Vet. App. 125 (1994) [holding that under former Diagnostic 
Code 5293 a separate rating for neurological disability may 
be appropriate when its manifestations are distinct from the 
musculoskeletal disorder]. 

The Veteran has complained of pain radiating from his lumbar 
spine to his right thigh.  See private treatment record dated 
September 2006.  However, the medical evidence of record does 
not indicate neurological impairment sufficient to warrant a 
separate disability rating.  Specifically, upon physical 
examination of the Veteran, the May 2006 VA examiner noted a 
"normal neurological evaluation of the lower extremities 
with no sensory motor deficit and with equivalent strength to 
both lower extremities." Further, an August 2005 MRI 
revealed "no objective neurologic weakness or sensory 
deficit" and "no nerve impingement."  See VA treatment 
record dated August 2005.  Additionally, Dr. R.J.C. found 
"no evidence of radiculopathy or myelopathy."  See private 
treatment record dated September 2006.  Finally, the Veteran 
has not identified any bladder or bowel dysfunction, and none 
has been diagnosed. 

Based this record, and although not necessarily disputing 
that certain neurological symptoms such as radiculopathy may 
be present, the Board finds that a separate rating for 
neurological impairment is not warranted.   

The Board additionally notes that although the Veteran has 
been diagnosed with both mild osteoarthritis and degenerative 
disc disease of the lumbar spine,  both diseases manifest in 
low back pain based on identified symptomatology. 
Accordingly, separately rating the two diagnoses would amount 
to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2009) [the 
evaluation of the same disability under various diagnoses is 
to be avoided].

Fenderson consideration

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

In the instant case, the Veteran's service-connected 
degenerative disc disease of the lumbar spine was assigned a 
20 percent disability rating effective from October 7, 2005, 
when he filed his claim for VA benefits.  It appears from the 
medical evidence of record that the degenerative disc disease 
symptomatology has not appreciably changed since the date of 
service connection.  Specifically, the VA examination reports 
as well as the VA and private treatment records indicate that 
the Veteran's physical examinations of his lumbar spine have 
remained relatively stable throughout the period.  The 
Veteran's degenerative disease symptomatology has remained 
consistent with the assignment of a 20 percent rating under 
Diagnostic Code 5243.  No evidence was presented to allow for 
the assignment of an increased disability rating at any time 
during the period here under consideration.  Therefore, the 
RO properly assigned a 20 percent disability rating from 
October 7, 2005.

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The evidence of record indicates that the Veteran is 
currently unemployed.  He asserts that he had to quit working 
as a cook due to his degenerative disc disease of the lumbar 
spine.  See Veteran's notice of disagreement dated August 
2006.  However, the medical evidence of record indicates that 
he has been cleared to return to work.  See VA treatment 
record dated August 2005.  There is no indication that the 
degenerative disc disease of the lumbar spine has created any 
unusual employment impairment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The record 
demonstrates that the Veteran has not required 
hospitalization as a result of his degenerative disc disease 
of the lumbar spine.  
Although as discussed above the Veteran contends that his 
service-connected disability is productive of significant 
impairment, both private and VA physicians have commented 
upon his exaggeration of symptomatology.

Moreover, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  

Accordingly, the Board therefore has determined that referral 
of the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion 

For the reasons and bases stated above, the Board concludes 
that a disability rating in excess of the currently assigned 
20 percent evaluation for the degenerative disc disease of 
the lumbar spine is not warranted.  A preponderance of the 
evidence is against the claim.  The benefit sought on appeal 
is therefore denied.

2.  Entitlement to service connection for radiculopathy, 
claimed as a bilateral hip disability.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Secondary service connection

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2009); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The Veteran is seeking entitlement to service connection for 
radiculopathy, claimed as a bilateral hip disability.  He 
contends that such is due to his military service.  
He alternatively contends that his claimed radiculopathy and 
bilateral hip disability is secondary to his service-
connected degenerative disc disease of the lumbar spine. 

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury or 
a service-connected disability; and (3) medical nexus. 

With respect to Hickson/Wallin element (1), current 
disability, the competent medical evidence of record does not 
demonstrate that the Veteran is currently diagnosed with a 
"stand alone" neurological disability.  Rather, there are 
radicular symptoms associated with his service-connected low 
back disability.  See the May 2006 VA examination report, 
discussed above in connection with Esteban.
 
Further, the competent medical evidence of record does not 
indicate that the Veteran is currently diagnosed with a 
bilateral hip disability.  Specifically, the May 2006 VA 
examiner reported that "the [Veteran's] hip problem . . . is 
actually nerve root type of pain from the low back area to 
the right upper extremity as above described rather than any 
osseous or bony or bursal involvement of the right hip 
itself."  The May 2006 VA examination report indicated a 
"normal" examination of the Veteran's hips, as the VA 
examiner noted that the Veteran had no tenderness of the 
hips, and range of motion of both hips were full and 
painless.  The VA examiner concluded that "the [V]eteran 
does not have bilateral hip disease per se..."  His rationale 
was based on the Veteran's medical history as well as the 
Veteran's current MRI findings.  

Moreover, x-ray reports of the Veteran's right hip dated 
November 2007 revealed "no evidence of fracture, 
disclocation, or other bone or joint pathology."  See 
November 2007 VA examination report.  

The May 2006 and November VA examinations appear to have been 
based upon thorough review of the record and thoughtful 
analysis of the Veteran's entire history.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].  

The Board recognizes that the Veteran has complained of 
radiating pain in his hips.  See, e.g., May 2006 VA 
examination report.  However, symptoms such as pain alone are 
not sufficient to establish the existence of a disability.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
[symptoms, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted].  

To the extent that that the Veteran or his representative is 
contending that he has a neurological disability which is 
separate and distinct from the service-connected low back 
disability, or that he has a bilateral hip disability, 
neither is competent to comment on medical matters such as 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2009) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own 
claim are not competent medical evidence and do not serve to 
establish a current diagnosis.

The Board recognizes the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [holding that the presence 
of a chronic disability at any time during the claim process 
can justify a grant of service connection where the record 
otherwise supports it, even where the most recent diagnosis 
is negative].  However, in this case the claimed disability 
has not been noted at any time during the pendency of this 
claim, which dates to October 2005.  Indeed, there is no 
confirmed diagnosis of a "stand alone" neurological 
disability during the entire post-service period.  

Because the competent medical evidence of record does not 
substantiate a current diagnosis of a separate neurological 
or bilateral hip disability, the first Hickson/Wallin element 
is not met, and neither direct nor secondary service 
connection is  warranted on that basis.  See Degmetich v. 
Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
radiculopathy, claimed as a bilateral hip disability.  The 
benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to an increased disability rating, in excess of 
20 percent disabling, for the service-connected degenerative 
disc disease of the lumbar spine is denied.

Entitlement to service connection for radiculopathy, claimed 
as a bilateral hip disability, is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


